


Exhibit 10.20


    
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between
Mallinckrodt Enterprises LLC (“Mallinckrodt”), and Frank Scholz (“Employee”), as
of August 27, 2013.
    
WHEREAS, Mallinckrodt seeks to employ Employee on a limited term basis to serve
as the leader of Supply Chain Development, and to transition into the role of
Interim Supply Chain Lead until such time as a permanent lead may be found;


NOW, THEREFORE, for good and valuable consideration, Mallinckrodt and Employee,
intending to be bound, agree as set forth in this Agreement.


1.Employment Period. Mallinckrodt hereby agrees to employ Employee, and Employee
hereby agrees to remain in the employ of Mallinckrodt subject to the terms and
conditions of this Agreement, for the period of three (3) months commencing on
September 1, 2013 (the “Initial Term”). Upon completion of the Initial Term,
this Agreement shall thereafter automatically renew for additional one (1) month
periods (each, a “Renewal Term”), unless sooner terminated in accordance with
this Agreement or written notice is given by one party to the other at least 30
days prior to the expiration of the Initial Term or a Renewal Term. The Initial
Term and any Renewal Terms are herein collectively referred to as the
“Employment Period.”
2.    Terms of Employment.
(a)    Position and Duties.
(i)    Employee shall report to a “Business Transformation Committee” consisting
of the Chief Executive Officer, Chief Financial Officer and Senior Vice
President of Human Resources. At the commencement of the Employment Period,
Employee shall serve as the leader of Supply Chain Development, with the intent
of transitioning into the role of Interim Supply Chain Lead, with authority,
duties and responsibilities consistent with such positions and as may be
reasonably assigned to him from time to time by the Business Transformation
Committee.
(ii)    During the Employment Period, Employee shall serve Mallinckrodt
faithfully, diligently and to the best of his ability, and shall devote
substantially all of his time and efforts during normal business hours to the
business and affairs of Mallinckrodt.
(b)    Compensation. During the Employment Period, Employee shall receive an
annual base salary (“Base Salary”) of not less than $1,364,000 per year, which
shall be paid in accordance with Mallinckrodt’s normal payroll practices.
(c)    Benefits. During the Employment Period, Employee shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by Mallinckrodt for the benefit of
employees in comparable positions. Notwithstanding the foregoing, Employee
acknowledges: (i) he will not be eligible for a bonus under Mallinckrodt’s
Annual Incentive Plan, (ii) he will not participate in the Mallinckrodt
Retirement Savings and Investment Plan, and (iii) he will not be eligible, and
herein waives any rights, for severance under any severance plans offered by
Mallinckrodt. Further, Employee will accrue vacation days at an annual rate of
twenty (20) days per year pursuant to Mallinckrodt’s vacation policy.
(d)    Termination. Either party shall have the right to terminate this
Agreement after the conclusion of the Initial Term with or without cause upon
thirty (30) days written notice to the other party. In the event of termination,
Mallinckrodt shall pay to Employee as soon as commercially practicable the sum
of Employee’s accrued Base Salary and accrued vacation pay through the date of
termination. Except as expressly set forth in this Agreement, Mallinckrodt shall
have no further obligations to Employee upon termination.
(e)    Performance Bonus. If Employee meets performance targets established for
him by Mallinckrodt during the Employment Period, Mallinckrodt shall pay
Employee a performance bonus (“Performance Bonus”) following his separation from
employment. The target Performance Bonus shall be an amount up to 25% of his
Base Salary, prorated to reflect the number of full days in which Employee was
employed by Mallinckrodt, less applicable withholdings and deductions.
Mallinckrodt shall have the right to establish Employee’s reasonable performance
targets, and such targets shall be based on criteria including, but not limited
to the day to day operation of the Global Supply Chain organization and matters
within the agreed scope




--------------------------------------------------------------------------------




of the Supply Chain Transformation project. Mallinckrodt shall have the sole
discretion to determine (i) whether Employee has met the established targets to
earn the Performance Bonus, and (ii) the appropriate amount of the Performance
Bonus. Employee acknowledges the opportunity for a Performance Bonus is being
provided in lieu of any severance to which he would otherwise be entitled under
any Mallinckrodt plan or program, and he shall not be entitled to any severance
upon his termination. Mallinckrodt retains the right to condition payment of the
Performance Bonus upon Employee’s signing a waiver and release in a form
acceptable to Mallinckrodt.
(f)     Business Travel. Employee will not be required to relocate, and will
travel at Mallinckrodt’s expense as needed to perform his services at
Mallinckrodt’s headquarters in Hazelwood, Missouri or at other Mallinckrodt
locations. Employee’s travel expense will be reimbursed pursuant to the
Mallinckrodt Travel and Expense Policy.
3.    Confidential Information, Competitive Activity and Nonsolicitation.
(a)    Confidential Information.
(i).     Employee agrees during his employment with Mallinckrodt and at any time
thereafter, Employee will not disclose to any other person or organization, or
make or permit any use of, any of Mallinckrodt’s Confidential Information as
defined herein. Additionally, Mallinckrodt specifically reserves its rights
under any applicable common or statutory law regarding trade secrets, and
prohibits disclosure and/or use of information which meets the definition of
trade secrets under these common or statutory laws.
(ii)    “Confidential Information” means information in whatever form, including
but not limited to hard copy, electronically stored or in Employee’s memory,
related to the operation of Mallinckrodt that is not generally known to or
readily ascertainable by other persons outside of Mallinckrodt. The following is
a non-exclusive list of information that constitutes Confidential Information
meeting the above definition: (A) information of a technical nature such as
inventions; methods; processes; techniques; ideas; data; equipment; computer
programs; developments; designs; and technical expertise and know-how developed
by Mallinckrodt; (B) information of a commercial nature such as trademarks;
information about costs, purchasing, profits, prices, markets, sales, contracts,
and selling strategies; lists of customers and employees; proposals made to
current or prospective clients or customers or other information contained in
bids or offers to such clients or customers; the arrangements and/or agreement,
pricing, design and implementation of client and/or customer-specific projects;
the identity of vendors and vendor pricing information; financial, marketing and
sales information; and (C) information of a strategic nature such as future
developments or strategies pertaining to research, development, marketing and
sales; and other similar matters concerning Mallinckrodt’s planning.
(iii)    Upon Employee’s separation from employment for any reason, the
termination of Employee’s access to any Confidential Information, or upon
request by Mallinckrodt, Employee shall return to Mallinckrodt all electronic
and hard-copy documents and materials belonging to Mallinckrodt, whether kept at
Employee’s business office, personal residence or otherwise, including all
materials containing or relating to any Confidential Information in any written
or tangible form that Employee may have in Employee’s possession or control and
including electronic equipment. After returning the materials described in the
preceding sentence to Mallinckrodt, Employee shall not retain any copies of any
such materials.
(iv)    Employee acknowledges it is essential to Mallinckrodt’s continued
success to maintain the confidentiality of all client and vendor information and
trade secrets. Therefore, Employee agrees not to use or disclose any
confidential client or vendor information except as may be needed to conduct
Mallinckrodt’s business for the specific client or vendor. Upon Employee’s
separation from employment with Mallinckrodt, Employee agrees to deliver to an
appropriate representative of Mallinckrodt, without retaining any copies, notes
or excerpts thereof, any and all documents and information that reference client
or vendor information.
(v)    Employee acknowledges Mallinckrodt from time to time may have agreements
with other persons or entities that impose obligations or restrictions on
Mallinckrodt regarding inventions made during the course of work under such
agreements, the confidential nature of such work, or information about or owned
by such person or entity. Employee agrees to be bound by all such obligations
and restrictions as are made known to Employee and to take all action necessary
to discharge the obligations of Mallinckrodt under such agreements.
(vi)    Employee also understands Employee shall not review any Confidential
Employee Information, as defined below, unless such activity is specifically
required to perform Employee’s job duties, or unless such activity is
specifically requested by senior management in the Human Resources or Legal
Departments. In such cases where Employee is duly authorized to view
Confidential Employee Information, Employee shall not disclose the contents of
such information to anyone other than those expressly designated by senior
management in the Human Resources and Legal Departments to have




--------------------------------------------------------------------------------




access to that information. Confidential Employee Information includes, but is
not limited to, e-mails that were not directed to or sent from Employee, or
information of a confidential nature regarding other employees, such as
compensation or benefits information or information regarding performance or
discipline.
(b)    Inventions
(i)    Employee shall promptly disclose to Mallinckrodt all Inventions (as
defined herein), which are made or conceived by Employee, either alone or with
others, during the term of Employee’s employment with Mallinckrodt, whether or
not during working hours and which directly or indirectly relate to matters
within the scope of Employee’s duties or field of responsibility during
Employee’s employment with Mallinckrodt, or are based on Employee’s knowledge of
the actual or anticipated business or interests of Mallinckrodt, or are aided by
the use of time, materials, facilities, or information of Mallinckrodt. Employee
will not assert any rights under or to any Inventions as having been made or
acquired by Employee prior to being employed by Mallinckrodt unless such
Inventions have been identified to Mallinckrodt at the time of hire. In
addition, in order to avoid any dispute as to the date on which Inventions were
made or conceived by Employee, they shall be deemed to have been made or
conceived during Employee’s employment with Mallinckrodt if Employee takes
affirmative steps to have them reduced to practice either during the term of
Employee’s employment or within one year after separation from employment.
Employee represents Employee has not made or conceived any Inventions prior to
Employee’s employment with Mallinckrodt and are not subject to any continuing
obligations to a former employer or other person with respect to any Inventions,
except if and as disclosed herein.
(ii)    “Invention” means, whether or not patentable or copyrightable, the
conception, discovery or reduction to practice of any new idea, technology,
device, method, design, trade secret, composition of matter or any improvement
thereto, including but not limited to any new articles of manufacture or any
improvement to existing articles of manufacture, any new apparatus or
processes/methods for making or using a composition of matter or article of
manufacture, any computer software or any designs relating thereto, which relate
to Mallinckrodt’s actual or anticipated business or research activities or are
suggested by or which result directly or indirectly from use of Mallinckrodt’s
information, time, materials, or facilities.
(iii)    Employees agree all Inventions that are, or are deemed to be, made or
conceived by Employee during employment with Mallinckrodt shall, to the extent
permitted by law, be the exclusive property of Mallinckrodt, and Employee hereby
assigns to Mallinckrodt Employee’s entire worldwide right, title, and interest
in and to any and all such Inventions. Whenever requested to do so by
Mallinckrodt, Employee shall execute any applications, assignments, or other
instruments which Mallinckrodt may consider necessary or advisable to apply for
and obtain letters patent or copyrights in the United States or in any foreign
country, or to otherwise record or protect Mallinckrodt’s interest in such
Inventions. In the event Employee refuses to sign such an application,
assignment, or other instrument, or, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Mallinckrodt is otherwise
unable, after reasonable effort, to secure Employee’s signature on any such
application, assignment, or other instrument, Employee hereby irrevocably
appoints Mallinckrodt and its duly authorized officers and agents as Employee’s
agent and attorney-in-fact to act for and in Employee’s behalf and stead to
execute and file any such applications, assignments, and instruments and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyrights, and other analogous protections with the same legal
force and effect as if executed by Employee. The obligations of this subsection
shall continue perpetually beyond the period of Employee’s employment with
Mallinckrodt and are not modified by any incentive payments made for an
Invention or otherwise subject to any provisions of a Company patent incentive
award policy as may change from time to time.
(c)    Non-Solicitation of Customers. During the Employment Period and for a
period of twelve (12) months after Employee’s separation from employment for any
reason from Mallinckrodt (the “Restricted Period”), Employee will not solicit,
induce, attempt to induce, or provide any services to any current Mallinckrodt
Customer (defined as any Customer of Mallinckrodt with whom Employee had
dealings and/or for whom Employee performed services during the Employment
Period) to do business with Employee on his own behalf or on behalf of any
competing business. Excluded from the above are consulting services, which are
non-competitive to Mallinckrodt.
(d)    Non-Solicitation of Employees. During the Employment Period and for a
period of twelve (12) months after Employee’s separation from employment for any
reason from Mallinckrodt (the “Restricted Period”), Employee will not solicit,
interfere with, encourage or endeavor to cause any other employee or independent
contractor of Mallinckrodt to leave his/her employment (or independent
contractor assignment) with Mallinckrodt.


4.     Miscellaneous




--------------------------------------------------------------------------------






(a)This Agreement is personal to Employee and shall not be assignable by
Employee without the prior written consent of Mallinckrodt. This Agreement will
be binding upon and inure to the benefit of Employee and Mallinckrodt and any
successor, direct or indirect, of Mallinckrodt.


(b)    Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating or affecting
the remaining provisions hereof, and any such prohibition or unenforceability in
any jurisdiction will not invalidate or render unenforceable such provision in
any other jurisdiction.


(c)    This Agreement will in all respects be governed by, and construed in
accordance with, the laws of the State of Missouri, without reference to
conflicts of law principles thereunder. Any litigation arising out of this
Agreement shall be brought exclusively in the federal or state courts of
Missouri, to which jurisdiction Employee and Mallinckrodt hereby submit with
respect to litigation arising out of this Agreement, and the parties hereby
knowingly and willingly waive their rights to a jury trial in any such
litigation.


(d)    This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements, oral and written, between the parties hereto
with respect to Employee’s employment, if any.


(e)    No amendment, modification, supplement, termination, consent or waiver of
any provision of this Agreement, nor consent to any departure therefrom, will in
any event be effective unless the same is in writing and is signed by the party
against whom enforcement of the same is sought. Any waiver of any provision of
this Agreement and any consent to any departure from the terms of any provision
of this Agreement is to be effective only in the specific instance and for the
specific purpose for which given.


(f)    Employee acknowledges he has carefully read this Agreement in its
entirety, fully understands its provisions and its final and binding effect, and
that Employee is signing this Agreement voluntarily.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of August 27, 2013.
    
Accepted and Agreed to


Employee:                    Mallinckrodt Enterprises LLC


/s/ Frank Scholz                 By: /s/ Ian Watkins
    
Frank Scholz                    Ian Watkins
Printed Name                    Printed Name
                
Senior Vice President and
Chief Human Resources Officer
Title






